DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number “50” in page 5, lines 2 of applicant’s specification is not shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-18 are objected to because of the following informalities: claims 2-18 are missing commas, for example, in claims 2 line 1, “The device of claim 1,”.  
Claim 4 recites “the treatment probe following passage through an articulated fiber portion”, and should be “the treatment probe following a passage through an articulated fiber portion”. Appropriate correction is required.
Claim 12 recites “adapted for passage through”, and should be “adapted for a passage through”. Appropriate correction is required.
Claim 13 recites “transfer tube for passage therethrough”, and should be “transfer tube for a passage therethrough”. Appropriate correction is required.
Claim 15 recites “articulating tip is formed from nickel titanium tube”, and should be “articulating tip is formed from a nickel titanium tube”
Claim 18 recites “the retractable tether is a nitinol wire”, and should be “the retractable tether is nitinol wire”. 
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control module” in claims 1, 5-7 and 11 as described in paragraphs [0033]-[0036] of US-Pub. 20200289201.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 states “the articulating tip imposing a bend radius based on a signal loss through the laser fiber”. The specification has insufficient details of detecting the signal loss. The specification merely states a detection circuit is configured to identify a signal loss through the laser fiber during articulation, as the bend in the fiber tends to degrade a signal strength (in [0036] of US-Pub. 20200289201). This does not explain what this signal loss is representing, as if it is a laser signal, connectability signal, power loss signal, or any other electrical signal. The specification is also missing how the detection circuit is receiving/transferring the signal from the fiber. With missing any algorithm/steps/methods, it is not clear how this detection can be achieved.  In addition, the specification lacks describing what the relationship is between the imposing bending radius and the loss signal and how it is correlating to each other. Without adequate explanation as to how and what/function of this signal loss is, and relation/connection between imposing bend radius and the loss of the signal loss, a person having ordinary skill in the art would not consider applicant to be in possession of this feature at the time of filing. 
Dependent claims inherit above defects.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “signal loss”, where it is unclear what this is representing. As also stated in above (112(a) rejection), what is the signal representing here? Is this any electrical signal, laser signal, or something else? Clarification/Correction is required.
Claim 4 recites “the articulating tip has an angle of articulation”, where it is unclear what this angle of articulation is. Is this merely representing any bending angle? Additionally, is the articulating tip always in angled position, or caused by a tether to be in form of angled position? How is it in an angle of articulation? Clarification or correction is required.
Regarding Claim 11, the phrase “a signal loss” in line 3 renders the claim indefinite because it is unclear whether it is the same “a signal loss” recited in claim 1 in line 14 or not. Clarification or correction is required.
Regarding Claim 14, the phrase “The device of claim “ in line 1, there is insufficient antecedent basis for this. The claim is missing which claim it is dependent from. Clarification or correction is required.
Claim 18 recites “wherein the retractable tether is nitinol wire welded to nickel titanium”. Nitinol is basically a metal alloy of nickel and titanium, and it is unclear if nitinol is different from nickel titanium in this claim. Clarification or correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swaney; Philip J. et al. (US 20160346513 A1) disclose a surgical device tip with arc length varying curvature. The device includes an inner tube 24, tendon cable 40, and a drive mechanism applies and varies the tension on the tendon cable 40 in order to effectuate the desired degree of bend in the tip (paragraph [0046]). The surgical instrument 30 could comprise surgical lasers. The cable may serve for delivering energy to the instrument. The cable 32 is delivering energy to the instrument (See figures below and [0043]-[0046]).

    PNG
    media_image1.png
    628
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    615
    media_image2.png
    Greyscale

Castro; Michael Salvatore et al. (US 20160256226 A1) discloses an articulated probe assembly comprising a height adjustment knob 112 directly or indirectly in communication with the height adjustment gear 111. When the adjustment knob 112 is turned, the height adjustment gear 111 rotates and in doing so engages with the linear gear 121 for changing a height of the outer support rod 120. The threads of the collar 172 can mate with the threads of the outer rod 120 in a manner such that a rotation of 

    PNG
    media_image3.png
    443
    636
    media_image3.png
    Greyscale

Romo; Enrique et al. (US 20140379000 A1) disclose an apparatus for a distal bending flexure of minimally invasive surgical instrument having a large degree of articulation and providing sufficient rigidity to resolve the required forces during remote 
    PNG
    media_image4.png
    423
    571
    media_image4.png
    Greyscale

Jensen; Thomas Bachgaard (US 20200100648 A1) disclose an articulated tip part for an endoscope having a number of hingedly connected segments including a distal end segment and a second segment, wherein adjacent segments are interconnected by at least one hinge member, whereby the tip part can be bent by means of the hingedly connected segments. The steering wire 7 forms a first steering wire bend 72a between the first steering wire guide 8a and the first steering wire passage 32a, and a second steering wire bend 72b between the second steering wire guide 8b and the second steering wire passage 32b. (See figures below and [0099]).

    PNG
    media_image5.png
    852
    707
    media_image5.png
    Greyscale

Jacobsen; Morten et al. (US 20150335227 A1) disclose an articulated tip part (3) for an endoscope (1). The articulated tip part (3) comprises a distal end segment (4), a proximal end segment (6) and a number of intermediate segments (5) arranged between the distal end segment (4) and the proximal end segment (6). Each intermediate segment (5) comprises a first passage (8) adapted to accommodate and support an outer wall (11) of a tube (9) providing a working channel of the endoscope (1).  (See figures below and [0029]-[0032]).

    PNG
    media_image6.png
    778
    718
    media_image6.png
    Greyscale

Castro; Michael Salvatore et al. (US 20140046305 A1) disclose articulating probe 120 may include at least one working channel 170, 170a-c having an opening at a working surface 180 of the articulating probe 120. The working channel 170, 170a-c may extend throughout the articulating probe 120, for example, from a proximal end to a distal end of the articulating probe 120. The working surface 180 may be positioned at a distal end of the articulating probe 120. For example, the working surface 180 may be positioned at a distal end of an outer distal link 160a of the articulating probe 120.  (See figures 1A-5A and [0097]).
	
Arsenault, Jr.; Michael et al. (US 9279754 B1) discloses a method and apparatus for testing a cable call for extending the cable along a route having at least one curved portion, applying tension in an axial direction to the sheath of the extended cable so as to elongate the sheath. The pre-testing characteristics of a cable 202 to be tested are ascertained to form a basis for post-test comparison. The characteristics ascertained may include signal transmission quality, determined by a running test signals from a signal generator at a first end of the cable to a monitoring device such as a scope at the other end which would indicate any changes in the signal due to the properties of the cable.  (See figures 6 and col.5, lns.6-57).
Beck; Ronald A. (US 20120315001 A1) discloses a fiber optic connector assembly providing strain relief boot mounts at the proximal end of the connector body and prevents the optical fiber from bending past a point at which signal degradation occurs (i.e., a minimum bend radius).  (See figures and [0016]).
 Hunter; Lowell D. (US 20080287934 A1) disclose a protective handle simultaneously acting to protect an attached optical fiber from damage during transport by limiting a bend radius of the laser fiber. The fiber support structure 162 limits a bend radius of the optical fiber 106 such that sharp bends or kinks cannot form in the optical fiber 106 that can lead to transmission and/or signal losses in the optical fiber 106.  (See figures and [0028]).
Keeler; Jacob et al. (US 20140194861 A1) disclose a catheter having an elongated housing with a channel disposed therein. A laser delivery member is movable and at least partially disposed within the channel. A ramp is disposed within the housing at an angle to its central axis and proximate to its distal end. The ramp is adapted to 
Matthison-Hansen; Kaspar Mat (US 20190216294 A1) discloses an endoscope having a proximal end, a distal end, a handle, and an insertion tube that terminates in a tip section. The tip section includes a bending section and an articulated tip part, and the bending section includes articulated segments, each articulated segment including a guide passage for a control member. (See figures 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795